UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6361


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

DANIEL TRAVIS,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Malcolm J. Howard,
Senior District Judge. (5:11-hc-02016-H-JG)


Submitted:   August 28, 2014              Decided:   September 23, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, R. A. Renfer, Jr., Assistant United States Attorney,
Michael E. Lockridge, Special Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel    Travis      appeals      the     district        court’s     order

committing him as a sexually dangerous person under the Adam

Walsh Child Protection and Safety Act of 2006 (the “Adam Walsh

Act”), 18 U.S.C. §§ 4247-4248.                Travis argues that the district

court erred in finding that he would have serious difficulty in

refraining from sexually violent conduct or child molestation if

released     because    the     court    neglected          to     consider      relevant

evidence.     We affirm.

             The Adam Walsh Act allows for the civil commitment of

sexually dangerous individuals following the expiration of their

federal prison sentence.            To civilly commit an individual as

sexually     dangerous,     the    government        must    prove       by     clear   and

convincing    evidence      that   the    individual:            (1)   has    engaged    or

attempted to engage in child molestation; (2) currently suffers

from a serious mental illness, abnormality, or disorder; and (3)

as a result of the illness, abnormality, or disorder, would have

serious difficulty in refraining from sexually violent conduct

or child molestation if released.                18 U.S.C. §§ 4247(a)(5)-(6),

4248(d); United States v. Heyer, 740 F.3d 284, 291-92 (4th Cir.

2014).

             On   appeal,     Travis     does     not       contest      the     district

court’s findings that he has engaged in child molestation in the

past   and    presently     suffers      from    a    serious          mental    illness,

                                          2
abnormality, or disorder.            He only contends that the district

court erred in finding that he would have serious difficulty in

refraining from sexually violent conduct or child molestation if

released.      Specifically,       he   argues      that     the    court    failed    to

consider relevant evidence that supported a contrary finding,

including Dr. Plaud’s opinion and the fact that Dr. Cunic did

not characterize Travis as a sexually dangerous person until her

most recent evaluation.            We review the district court’s factual

findings    for    clear   error    and    its    legal      conclusions      de    novo.

United States v. Hall, 664 F.3d 456, 462 (4th Cir. 2012).                            When

the district court’s findings are based on its assessment of

conflicting expert testimony, this court is especially reluctant

to set aside the district court’s determinations.                           Heyer, 740
F.3d at 292.       We will not reverse the district court’s holding

on   the   serious   difficulty      prong    unless        our    review    leaves    us

“with the definite and firm conviction that a mistake has been

committed.”        United States v. Antone, 742 F.3d 151, 165 (4th

Cir. 2014) (internal quotation marks omitted).

            “The     question      of     whether       a    person     is        sexually

dangerous is by no means an easy one . . . .                            In the end,

however, it is for the factfinder to decide among reasonable

interpretations       of   the     evidence       and       determine       the    weight

accorded to expert witnesses.”             Hall, 664 F.3d at 467 (internal

quotation    marks    omitted).         The      serious     difficulty       prong    of

                                          3
sexual    dangerousness      “refers      to    the    degree       of    the   person’s

volitional    impairment,     which       impacts      the    person’s      ability      to

refrain from acting upon his deviant sexual interests.”                              Id. at

463 (internal quotation marks omitted).                  The determination of a

particular individual’s risk of recidivism may rely not only on

actuarial tests, but also on factors such as the individual’s

participation in treatment, ability to control his impulses, and

commitment    to   controlling      his     behavior.         Id.    at    464.        Also

relevant are an individual’s resistance to treatment, continuing

“deviant     sexual    thoughts,”      and      “cognitive          distortions         and

thinking errors about the appropriateness of children as sexual

partners.”    United States v. Wooden, 693 F.3d 440, 462 (4th Cir.

2012).

            Our review of the record leads us to conclude that the

district court did not err.            The court thoroughly described the

evidence and specifically noted Dr. Cunic’s initial reports that

opined that Travis did not meet the criteria for commitment.

The court also explained in great detail its weighing of the

experts’ opinions, its reasons for finding Dr. Plaud’s opinion

less persuasive than Dr. Arnold’s and Dr. Cunic’s opinions, and

its   consideration     of   the    other      evidence       in    the    case.        The

court’s    conclusion    that      Travis      lacks    the     volitional        control

necessary    to    refrain   from    sexually         violent      conduct      or    child



                                          4
molestation     is     based   on   the   factors    we    have    previously

recognized as relevant and is amply supported by the record.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument   because    the   facts   and   legal

contentions     are   adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      5